DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 11/02/2020.  Claims 1-16 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 2, 6, 12 and 15, applicant has use the term "means of a warning device", and examiner sees that according to the specification such means are disclose to be warning light, for the sake of examining examiner will interpret as anything that is equivalent.  

Regarding claims 11 and 14, applicant has use the term "means of monitoring device means", and examiner sees that according to the specification such means are 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 10-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenig (20160057841)

Regarding claim 1. Lenig teaches a Circuit breaker [breaker of fig 2] with a monitoring device [216] having an electronic switch [214] and a mechanical changeover switch [210], wherein the mechanical changeover switch has a first terminal [210fu], a second terminal [210fl] and a third terminal [210c], 
wherein 5in a neutral position [when 210 in position A, ¶29] of the mechanical changeover switch the first terminal is connected to the third terminal 
and wherein in an operating position [when 210 in position B, ¶29] of the mechanical changeover switch the second terminal is connected to the third terminal, wherein the electronic switch is connected to the third terminal of the mechanical [210 and 214 are in series], wherein 10when switching on the circuit breaker to a first switching state [when output of 216 is ON ¶34] the electronic switch is initially activated, 
wherein a measurement [Icon-on is use to trigger 216] is taken at the first terminal [Icon-on current is the same current in 210 since 212 not conductive, ¶36] using the monitoring device as to whether essentially the same potential is present at the first terminal as at the third terminal [position A potential of 210fu is same as 210c] and, if this is the case, in a subsequent additional switching state the electronic switch is activated and 15the mechanical changeover switch is in an operating position [¶36-¶37, “The mechanical switches 212A, 212B may be rendered conductive after a hardware delay (e.g., approximately 15 msec) from when the bidirectional semiconductor switch 214 became conductive”.  Section implies that whatever state 210 was first set, i.e. A position, the next subsequent, i.e. position B, is set after the output of 216].

Regarding claim 4. Lenig teaches the circuit breaker with a monitoring device according claim 1, wherein, between the first switching state and the other switching [i.e. relay is open] changeover of the mechanical changeover switch into an operating position [¶36].  

Regarding claim 5. Lenig teaches the circuit breaker with a monitoring device according to claim 1, wherein when switching off the circuit breaker in a first switching state, first the mechanical changeover switch is deactivated, wherein 30at the first terminal, the monitoring device measures whether essentially the same potential is present at the first terminal as at the third terminal and, if this is the case, the electronic switch is deactivated and the mechanical changeover switch is in a neutral position in a subsequent additional switching state [¶36-¶37, it is understood that switch operates in both states, “The mechanical switches 212A, 212B may be rendered conductive after a hardware delay (e.g., approximately 15 msec) from when the bidirectional semiconductor switch 214 became conductive”.  Section implies that whatever state 210 was first set, i.e. A position, the next subsequent, i.e. position B, is set after the output of 216].   

Regarding claim 8. Lenig teaches the circuit breaker with a monitoring device according claim 5, wherein between the first switching state and the other switching state, the electronic switch is switched off to enable a currentless switchover of the mechanical changeover switch into an operating position [¶36-¶37, it is understood that switch operates in both states, “The mechanical switches 212A, 212B may be rendered conductive after a hardware delay (e.g., approximately 15 msec) from when the bidirectional semiconductor switch 214 became conductive”.  Section implies that whatever state 210 was first set, i.e. A position, the next subsequent, i.e. position B, is set after the output of 216].  

Regarding claim 10. Lenig teaches the circuit breaker with a monitoring device according to claim 1, wherein the mechanical changeover switch also has one or more mechanically connected, but electrically insulated switchable poles [¶27, it is understood poles are insulated].  

Regarding method claims 11-16, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 2-3 and 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Lenig in view of Baxter (20070086126)
Regarding claim 2 and 6. Lenig teaches the circuit breaker with a monitoring device according to claim 1, wherein if, in the first switching state, essentially the same potential fails to be present at the first terminal as at the third terminal, a fault condition [arc in 210 ¶41]. 
However, while Lenig teaches signaling that a fault is present [implicit by Icon-off, ¶41].  Lenig does not explicitly mention a warning device in the form as a light indicator.  Whereas Baxter teaches signaling a fault to a user by light device [¶43].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement in Lenig a light indication warning device as thought in Baxter in order to alert a user of a potential issue that can help accelerate fixing a fault in a system.

Regarding claim 203 and 7. Lenig as modified teaches the circuit breaker with a monitoring device according to claim 2, wherein the warning device has a signal light [¶43 Baxter] and/or an acoustic warning device and/or remote signaling.  


Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Lenig in view of Bowman (20150015998)  
Regarding claim 159. Lenig teaches the circuit breaker with a monitoring device according to claim 1.
While Lenig teaches the electronic switch and the third terminal of the mechanical changeover switch [as shown in fig 2, 210 and 214].  However, Lenig does not explicitly mention wherein the circuit breaker additionally has a fusible-wire fuse, wherein the fusible-wire fuse is connected in series to the electric switch.  
Bowman teaches wherein the circuit breaker additionally has a fusible-wire fuse, wherein the fusible-wire fuse is connected in series to the electronic switch [fig 3, Fn and Qn].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fuse as thought by Bowman in order to have the ability to interrupt enormous short circuit current without producing noise.


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839